DETAILED ACTION
The following is a Final Office Action on the merits.

Response to Amendment
Acknowledgement is made to the arguments received 9/13/2021.  Claims 1-5 were amended.  No claims were cancelled.  New Claims 7-17 were added by this amendment.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

As necessitated by amendment, Claims 1, 2, 5, 7, 9, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ono JP 2014-200379 A (hereafter Ono) in view of DeRome et al. US 2008/0174269 (hereafter DeRome et al.).

Regarding Amended Claim 1, Ono teaches:
1. (Currently Amended) A cleaner holder (holder for vacuum cleaner 1) comprising: 
a charging stand (charging stand 200) configured to charge a cleaner (vacuum cleaner 1); and 
a battery accommodating space (cavity labeled in attached Figure 1 below that receives second secondary battery 142) that is defined in the charging stand (Figure 1) and that is configured to receive, in a first direction (vertically from top to bottom as shown in Figure 1), a cleaner battery (second secondary battery 142) that has been detached from the cleaner, 
wherein the battery accommodating space is defined by a pair of side walls (labeled in attached Figure 1 below), a front wall (labeled in attached Figure 1 below) that connects the pair of side walls each other, and a bottom wall (labeled in attached Figure 1 below); 
wherein the charging stand includes: 
a recessed part (see discussion below) that is recessed downward from the bottom wall of the battery accommodating space in the first direction and configured to receive a corresponding protrusion (see discussion below) of the cleaner battery, the corresponding protrusion of the cleaner battery including a battery terminal (see discussion below), and 
a charging port (see discussion below) that is configured to contact the battery terminal of the cleaner battery to thereby charge the cleaner battery and that extends from a bottom of the recessed part in a second direction opposite to the first direction (shown in attached Figure 1 below), and 
wherein the battery accommodating space is configured to receive the cleaner battery such that a top surface of the cleaner battery in the battery accommodating space is positioned lower than an upper end of the front wall (shown in attached Figure 1 below, see discussion below).  
 

    PNG
    media_image1.png
    1140
    1000
    media_image1.png
    Greyscale


The reference Ono discloses a cleaner holder that is configured to charge a battery attached to vacuum cleaner 1 as well as a second battery 142 that has been detached from the cleaner.  As shown in Figure 1 above, Ono discloses a the claimed battery accommodating space with the walls forming a cavity into which the second cleaner battery is inserted downward in a vertical first direction where it is mechanically and electrically connected to the a charger 206.  Ono provides visual detail of the connection however the image quality of the image prevents a clear understanding of the precise details.  Although not specifically identified by Ono, it would have been obvious to one with ordinary skill in the art at the time of the invention that based on the operation disclosed in Paragraphs [0022] and [0025] the charging stand 200 obviously comprises a charging port configured to contact a battery terminal of the second secondary battery 142 to provide the disclosed charging function.  Additionally, the charging stand 200 obviously comprises a recess configured to receive the second secondary battery 142 with the motivation to properly orient and guide the battery to make contact with the charging contacts to provide the disclosed charging function.  Therefore, although it would have been obvious design choice to one with ordinary skill in the art at the time of the invention to create a commonly known male/female mechanical/electrical connection between two mating parts with the motivation to provide both mechanical alignment and electrical connection, it is difficult to clearly identify the claimed recessed part and charging port with the claimed details.
The reference DeRome et al. discloses a charging stand 10 that is configured, like the Ono device, to receive a rechargeable battery inserted downward in a vertical first direction where it is mechanically and electrically connected to the charger.  However, unlike Ono, DeRome et al. discloses the more precise details regarding the mechanical/electrical connection including the claimed recessed part and charging port.

Specifically DeRome et al. discloses:
… a charging stand (battery charger 10) configured to charge …; and 
a battery accommodating space (housing 18) that is defined in the charging stand (battery charger 10) and that is 5configured to receive, in a first direction (vertically from top to bottom), a cleaner battery (removable battery pack 16) …, 
wherein the battery accommodating space (labeled in attached Figure 1 below) is defined by a pair of side walls (labeled in attached Figure 1 below), a front wall (cambered alcove) that connects the pair of side walls each other (shown in Figure 1 below) and a bottom wall (labeled in attached Figure 1 below)
wherein a recessed part (cavity 28) that is recessed downward from the bottom wall of the 10battery accommodating space (shown in Figure 1 below) in the first direction (labeled in attached Figure 1 below) and configured to receive a corresponding protrusion (post portion 32) of the cleaner battery, the protrusion of the battery including a battery terminal (terminal 30)(Figure 3), and 
a charging port (terminal assembly 24) that is configured to contact the battery terminal of the cleaner battery to thereby charge the cleaner battery (Paragraph [0024]) and that extends from a bottom of the 15recessed part in a second direction opposite to the first direction (best shown in Figure 2.  As shown in Figure 3, the terminal assembly 24 must project into cavity of terminal 30 to create an electrical contact capable of providing the charging current levels). 


    PNG
    media_image2.png
    844
    1016
    media_image2.png
    Greyscale

	It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the Ono device to include the mechanical/electrical connection details taught by DeRome et al. as presented with the motivation to provide a battery/charger interface which was capable of providing a reliable mechanical/electrical connection for a downward vertical installation that would actually allow for battery charging.
Regarding the “upper end of the front wall” amendment, it is important to point out that as claimed, the broadest reasonable interpretation of the front wall allows the boundary of the front wall to include multiple surfaces that extend upward to an arbitrary location.  In the rejection the front wall ends at the point where the second body connects to an extending protrusion that extends up to the first body as shown in the attached Figure 1 above which is above the upper end of the cleaner body.

Regarding Amended Claim 2, the combined Ono and DeRome et al. device teaches:
2. The cleaner holder of claim 1, wherein the charging port (DeRome et al. - terminal assembly 24) vertically extends upward from the bottom of the recessed part (shown in DeRome et al. Figure 2).  

Regarding Amended Claim 5, the combined Ono and DeRome et al. device teaches:
5. The cleaner holder of claim 1, wherein the recessed part (DeRome et al. – cavity 28) is offset from a center of the 5bottom wall (DeRome et al. - labeled in attached Figure 1 above) of the battery accommodating space (DeRome et al. - labeled in attached Figure 1 above)(offset is shown in attached DeRome et al. Figure 1 above).  

Regarding New Claim 7, the combined Ono and DeRome et al. device teaches:
7. (New) The cleaner holder of claim 1, wherein the front wall defines a groove that is recessed downward from the upper end of the front wall (see discussion below).

Although not clearly shown by the Ono and DeRome et al. references, it would have been obvious common knowledge to one with ordinary skill in the art at the time of the invention that the connection of a battery to a circuit with a reverse polarity can be dangerous and problematic.  Therefore, it is common design choice to configure the battery with an overall shape or groove/protrusion that forces the battery to be installed into the charger in only the correct orientation.  Therefore it would have been obvious for the front wall to include a groove recessed downward and for the battery to include a mating protrusion that keys the battery in the correct orientation with the motivation to ensure proper electrical connection despite the user’s level of training. 

Regarding New Claim 9, the combined Ono and DeRome et al. device teaches:
9. (New) The cleaner holder of claim 7, wherein the groove is configured to accommodate a portion of the cleaner battery (see discussion in Claim 7 above).  

Regarding New Claim 13, Ono teaches:
13. (New) A cleaner holder (holder for vacuum cleaner 1) comprising: 
a charging stand (charging stand 200) including a supporting surface (labeled) configured to support a dust container (dust chamber 116) of a cleaner (vacuum cleaner 1)(as shown in Figure 1, the charging stand 200 supports entire vacuum cleaner 1 which has a dust chamber 116); 
a battery accommodating space (cavity labeled in attached Figure 1 below that receives second secondary battery 142) recessed from the supporting surface of the charging stand and configured to receive a cleaner battery (second secondary battery 142) that has been detached from the cleaner (Figure 1); and 
a charging port (see discussion below) disposed in the battery accommodating space and configured to charge the cleaner battery received in the battery accommodating space (shown in attached Figure 1 below, see discussion below).  


    PNG
    media_image3.png
    1160
    1000
    media_image3.png
    Greyscale


The reference Ono discloses a cleaner holder that is configured to charge a battery attached to vacuum cleaner 1 as well as a second battery 142 that has been detached from the cleaner.  As shown in Figure 1 above, Ono discloses a the claimed battery accommodating space with the walls forming a cavity into which the second cleaner battery is inserted downward in a vertical first direction where it is mechanically and electrically connected to the a charger 206.  Ono provides visual detail of the connection however the image quality of the image prevents a clear understanding of the precise details.  Although not specifically identified by Ono, it would have been obvious to one with ordinary skill in the art at the time of the invention that based on the operation disclosed in Paragraphs [0022] and [0025] the charging stand 200 obviously comprises a charging port configured to contact a battery terminal of the second secondary battery 142 to provide the disclosed charging function.  Additionally, the charging stand 200 obviously comprises a recess configured to receive the second secondary battery 142 with the motivation to properly orient and guide the battery to make contact with the charging contacts to provide the disclosed charging function.  Therefore, although it would have been obvious design choice to one with ordinary skill in the art at the time of the invention to create a commonly known male/female mechanical/electrical connection between two mating parts with the motivation to provide both mechanical alignment and electrical connection, it is difficult to clearly identify the claimed recessed part and charging port with the claimed details.
The reference DeRome et al. discloses a charging stand 10 that is configured, like the Ono device, to receive a rechargeable battery inserted downward in a vertical first direction where it is mechanically and electrically connected to the charger.  However, unlike Ono, DeRome et al. discloses the more precise details regarding the mechanical/electrical connection including the claimed recessed part and charging port.

Specifically DeRome et al. discloses:
… a charging stand (battery charger 10) … 
a battery accommodating space (housing 18) … configured to receive a cleaner battery (removable battery pack 16) that has been detached from the cleaner (Figure 1); and 
a charging port (terminal assembly 24) disposed in the battery accommodating space and configured to charge the cleaner battery received in the battery accommodating space (best shown in Figure 2.  As shown in Figure 3, the terminal assembly 24 must project into cavity of terminal 30 to create an electrical contact capable of providing the charging current levels).  


    PNG
    media_image2.png
    844
    1016
    media_image2.png
    Greyscale

	It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the Ono device to include the mechanical/electrical connection details taught by DeRome et al. as presented with the motivation to provide a battery/charger interface which was capable of providing a reliable mechanical/electrical connection for a downward vertical installation that would actually allow for battery charging.

Regarding New Claim 14, Ono teaches:
14. (New) The cleaner holder of claim 13, wherein the battery accommodating space (cavity labeled in attached Figure 1 below that receives second secondary battery 142) is defined by a pair of side walls (labeled in attached Figure 1 above), a front wall (labeled in attached Figure 1 above) that connects the pair of side walls each other, and a bottom wall (labeled in attached Figure 1 above), and 
wherein the charging port (see discussion below) includes a pair of terminals disposed at the bottom wall (see discussion in Claim 13 above).  

Specifically DeRome et al. discloses:
… wherein the battery accommodating space (labeled in attached Figure 1 above) is defined by a pair of side walls (labeled in attached Figure 1 above), a front wall (cambered alcove, labeled in attached Figure 1 above) that connects the pair of side walls each other, and a bottom wall (labeled in attached Figure 1 above), and 
wherein the charging port includes (terminal assembly 24) a pair of terminals disposed at the bottom wall (see discussion in Claim 13 above).  

Regarding New Claim 15, Ono teaches:
15. (New) The cleaner holder of claim 14, wherein the charging stand includes a recessed part (see discussion below) that is recessed downward from the bottom wall (labeled in attached Figure 1 above) of the battery accommodating space (cavity labeled in attached Figure 1 below that receives second secondary battery 142) and configured to receive a corresponding protrusion of the cleaner battery, the corresponding protrusion of the cleaner battery including a battery terminal, and 
wherein the charging port (see discussion below) extends from a bottom of the recessed part.  

Specifically DeRome et al. discloses:
… wherein the charging stand includes a recessed part (cavity 28) that is recessed downward from the bottom wall (labeled in attached Figure 1 above) of the battery accommodating space (labeled in attached Figure 1 above) and configured to receive a corresponding protrusion (post portion 32) of the cleaner battery, the corresponding protrusion of the cleaner battery including a battery terminal (terminal 30)(Figure 3), and 
wherein the charging port (terminal assembly 24) extends from a bottom of the recessed part (best shown in Figure 2.  As shown in Figure 3, the terminal assembly 24 must project into cavity of terminal 30 to create an electrical contact capable of providing the charging current levels)(see discussion in Claim 13 above).  

Regarding New Claim 16, the combined Ono and DeRome et al. device teaches:
16. (New) The cleaner holder of claim 13, wherein the supporting surface (labeled in attached Ono Figure 1 above) is configured to contact the dust container (Ono - dust chamber 116) of the cleaner (Ono - vacuum cleaner 1)(shown in attached Ono Figure 1 above).  

As necessitated by amendment, Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ono JP 2014-200379 A (hereafter Ono) in view of DeRome et al. US 2008/0174269 (hereafter DeRome et al.) as presented in Claim 1 in further view of Ota et al. US 2013/0328523 (hereafter Ota et al.).

Regarding Amended Claim 3, the combined Ono and DeRome et al. device teaches:
3. The cleaner holder of claim 1, wherein the recessed part (DeRome et al. – cavity 28) defines a drainage hole (see discussion below) configured to discharge liquid received in the recessed part (see discussion below).

The combined Ono and DeRome et al. device does not disclose the presence of a drainage hole in the bottom of the cavity 28 which prevents liquid from collecting in the cavity and shorting the positive and negative contacts.  The reference Ota et al. discloses a typical prior art battery charger 1 device that provides the charging of detached batteries.  As shown in Figure 2, Ota et al. discloses charging terminals 19 configured to contact a battery terminal of the battery to provide the charging function.  Also shown in Figure 2, Ota et al. discloses “D” shaped charging sockets 2 that are configured to guide a movement of the battery toward the charging terminals 19 to achieve the contact required for charging.  Ota et al. additionally discloses drainage holes 16 in the bottom of the battery receiving cavity.

Specifically, Ota et al. teaches:
… wherein the recessed part (bottom back portion 12a, Figures 3 and 4) defines a drainage hole (drain hole 16) configured to discharge liquid received in the recessed part (Paragraph [0039])

It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the combined Ono in view of DeRome et al. device to include a drainage hole taught by Ota et al. with the motivation prevent the collection of liquid inside the battery charging cavity which would potentially electrically short the charging contacts which would damage the charger/battery if it is anticipated that the device would operate in an environment that would lend itself to rain/liquid collection.

Regarding Amended Claim 4, the combined Ono and DeRome et al. device teaches:
4. The cleaner holder of claim [[1]] 3, wherein the charging port (DeRome et al. - terminal assembly 24) includes a pair of terminals (shown in DeRome et al. Figure 2), and the drainage hole is located between the pair of terminals (see discussion below).  

The combined Ono and DeRome et al. device does not disclose the presence of a drainage hole in the bottom of the cavity 28 located between a pair of terminals which prevents liquid from collecting in the cavity and shorting the positive and negative contacts.  The reference Ota et al. discloses a typical prior art battery charger 1 device that provides the charging of detached batteries.  As shown in Figure 2, Ota et al. discloses charging terminals 19 configured to contact a battery terminal of the battery to provide the charging function.  Also shown in Figure 2, Ota et al. discloses “D” shaped charging sockets 2 that are configured to guide a movement of the battery toward the charging terminals 19 to achieve the contact required for charging.  Ota et al. additionally discloses drainage holes 16 in the bottom of the battery receiving cavity.

Specifically, Ota et al. teaches:
… wherein the charging port (charging socket 2) includes a pair of terminals (charging terminals 19), and the drainage hole (drain hole 16) is located between the pair of terminals (see discussion below).  

It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the combined Ono in view of DeRome et al. device to include a drainage hole taught by Ota et al. with the motivation prevent the collection of liquid inside the battery charging cavity which would potentially electrically short the charging contacts which would damage the charger/battery if it is anticipated that the device would operate in an environment that would lend itself to rain/liquid collection.  Additionally, since it is common knowledge that it is dangerous for the device to short the positive/negative terminals, it would have been obvious to locate the drain between these two terminals to prevent the ability to collect fluid therebetween that could electrically short the contacts. 

Allowable Subject Matter
Claim 6, 8, and 17 are objected to as being dependent upon a rejected base claim but it would be allowable if rewritten to overcome the rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Regarding Claims 10-12, a search of the prior art does not teach or reasonably suggest the device as claimed in the context of the entire scope of the claims. Thus, for at least the foregoing reasons, the instant invention is neither anticipated nor rendered obvious by the prior art because the device is not taught nor suggested as set forth in the entire context of the claims.  

Response to Arguments
Rejection Under 35 U.S.C. 112(b)
The examiner has reviewed the applicant’s amendments and found them satisfactory.  Therefore the examiner withdraws the previous rejection under 35 U.S.C. 112(b) stands. 

Rejections Under 35 U.S.C. 103
Applicant’s arguments with amendments, filed 9/13/2021, with respect to the 35 U.S.C. 103 rejection(s) of Claims 1, 2, 5, 10 and 12-16 under Ono JP 2014-200379 A in view of DeRome et al. US 2008/0174269 and Claims 3, 4, and 11 under Ono JP 2014-200379 A in view of DeRome et al. US 2008/0174269 in further view of Ota et al. US 2013/0328523 have been fully considered and are not persuasive.  Therefore the rejections stand with modifications necessitated by amendment.

Responses to the Applicant’s specific arguments follow.

The Applicant argues:  “Claims 1, 2, and 5 were rejected under 35 U.S.C. § 103 over JP 2014-200379 ("Ono") in view of US 2008/0174269 ("DeRome"). Claims 3 and 4 were rejected under 35 U.S.C. § 103 over Ono in view of DeRome and US 2013/0328523 ("Ota"). Applicant requests reconsideration and withdrawal of these rejections because none of the cited references, whether taken alone or in proper combination, describes or suggests all of the features of amended independent claim 1. 
For example, amended independent claim 1 recites, among other things, that "the battery accommodating space is configured to receive the cleaner battery such that a top surface of the cleaner battery in the battery accommodating space is positioned lower than an upper end of the front wall." The cited references fail to describe or suggest at least these features. 
Specifically, the Office Action equates Ono's charging stand 200 and secondary battery 142 to the claimed charging stand and cleaner battery, respectively. See Office Action at p. 4.  The Office Action asserts that a bottom part of Ono's charging stand 200 teaches the claimed battery accommodating space. See id. Ono, however, fails to describe or suggest the above- noted features added as a consequence of the amendments set forth above. In particular, a top surface of Ono's secondary battery 142 is not "positioned lower than an upper end of the front wall," as claimed. Rather, Ono's secondary battery 142 appears to protrude above an upper end of the bottom part of Ono's charging stand 200. See Ono at FIG. 1. 
DeRome, which was cited for allegedly teaching a mechanical/electrical connection of a battery and a charger, fails to remedy the deficiencies of Ono discussed above. Ota, which was cited for allegedly teaching a drainage hole, fails to cure the deficiencies of Ono and DeRome. 
For at least these reasons, the cited references, either alone or in proper combination, fail to describe or suggest all of the features of amended independent claim 1. Accordingly, Applicant submits that amended independent claim 1 and its dependent claims are in condition for allowance.  
Claims 7-9 depend from amended independent claim 1. Thus, new dependent claims 7-9 are allowable for the reason of that dependency and the reasons discussed above with respect to claim 1.”

The Examiner respectfully disagrees.  As presented in the previous rejections, the broadest reasonable interpretation of the front wall allows it to be interpreted as a collection of surfaces with an arbitrary boundary.  Therefore, by merely selecting a different combination of surfaces that form the front wall, the upper end of the front wall can be identified as previous shown that is higher than the top surface of the cleaner battery as claimed.

The Applicant argues: “New independent claim 10 recites, in part, "a first body comprising a first charging port configured to charge a cleaner," "a second body that is configured to support the cleaner, that extends from the first body in a first direction, and that defines a battery accommodating space configured to receive a cleaner battery detached from the cleaner," and a second charging port that "includes a pair of terminals that are disposed at the bottom wall and spaced apart from each other in the first direction." The cited references, whether taken alone or in proper combination, fail to describe or suggest at least these features of independent claim 10. 
Specifically, the Office Action acknowledges that Ono fails to "clearly identify the claimed recessed part and charging port with the claimed details." Office Action at p. 6. To remedy these deficiencies of Ono, the Office Action relies on DeRome, equating DeRome's terminal assembly 24 to the claimed charging port. See id. at p. 7. However, DeRome's terminal assembly 24 does not include "a pair of terminals that are disposed at the bottom wall and spaced First Named Inventor : Namhee KIMapart from each other in the first direction," as claimed. Rather, DeRome merely describes that "terminal assemblies 22 and 24 of the battery charger 10 function as electrical contacts." DeRome at [0022]. Thus, DeRome fails to remedy the deficiencies of Ono discussed above. 
Ota fails to cure the deficiencies of Ono and DeRome.” 

The Examiner agrees.  Claims 10-12 have been identified as being in condition for allowance. 

The Applicant argues: “New independent claim 13 recites, in part, "a charging stand including a supporting surface configured to support a dust container of a cleaner" and "a battery accommodating space recessed from the supporting surface of the charging stand and configured to receive a cleaner battery that has been detached from the cleaner." The cited references, whether taken alone or in proper combination, fail to describe or suggest at least these features of independent claim 13. 
Specifically, Ono's charging stand 200 does not appear to include "a supporting surface configured to support a dust container of a cleaner," as claimed. Rather, Ono merely describes "charging stand 200 can stably place the main body 100 of the main body 100 in a standing position." Ono at [0021]. Further, Ono fails to describe or suggest "a battery accommodating space recessed from the supporting surface of the charging stand and configured to receive a cleaner battery that has been detached from the cleaner," as claimed. 
DeRome and Ota fail to remedy the deficiencies of Ono discussed above. 
For at least these reasons, the cited references, either alone or in proper combination, fail to describe or suggest all of the features of new independent claims 10 and 13. Accordingly, Applicant submits that new independent claims 10 and 13, as well as their dependent claims are in condition for allowance.” 

The Examiner respectfully disagrees.  As presented in the previous rejections, the Ono device (charging stand 200) has a supporting surface as labeled that supports the main body of the vacuum cleaner (vacuum cleaner 1), which includes a dust container (dust chamber 116).  Therefore, the supporting surface is configured to support a dust container of a cleaner as claimed by supporting the main boy of the vacuum cleaner as claimed.  Additionally, the labeled battery accommodating space is located at a height below, and therefore recessed from, the height of the supporting surface as shown in Figure 1.  Therefore, Claims 13-16 are rejected as presented.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963. The examiner can normally be reached Monday-Thursday 6:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC CARLSON/Primary Examiner, Art Unit 3723